Upon petition of appellant for a second rehearing after reversal of the judgment (Tallahassee Variety Works vs. Brown,138 Sou. Rep. 759) and its affirmance here on August 25, 1932, after rehearing was granted and reargument had, it appears that the court upon consideration thereof ought to modify its judgment of affirmance entered August 25, 1932, so that the same shall be as follows: That the decree appealed from be modified to a dismissal of the bill of complaint without prejudice or that leave be given to amend the bill of complaint upon proper terms, and that as so modified, the decree appealed from shall stand affirmed, and the previous judgment *Page 617 
of this court in reversing such decree will stand vacated and set aside upon rehearing.
It is so ordered and mandate will issue in accordance with this judgment. The appellant's petition for a further rehearing will be denied.
WHITFIELD, ELLIS, BROWN AND DAVIS, J.J., concur.
BUFORD, C.J., dissents.
TERRELL, J., not participating.